—Application by petitioner, a disbarred attorney for reinstatement to the Bar of the State of New York, which was referred to the Committee on Character and Fitness for the Second Judicial Department to investigate and report on whether the petitioner complied with this court’s order of disbarment and whether he presently possesses the character and fitness requisite for an attorney and counselor at law.
This court has received satisfactory proof that the petitioner has taken and passed the Multi-State Professional Responsibility Examination, therefore the clerk of this court is directed to restore the petitioner’s name to the roll of attorneys and counselors at law forthwith and he is hereby reinstated as an attorney and counselor at law. Mollen, P. J., Titone, Lazer, Mangano and Weinstein, JJ., concur.